Citation Nr: 0113333	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1929 to January 
1932, March 1932 to July 1937, and January 1943 to September 
1945.  The veteran died in June 1981, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  A July 1981 rating decision denied service connection for 
the cause of the veteran's death; no timely appeal therefrom 
was filed.

2.  Evidence received since the final, July 1981 rating 
decision with regard to the cause of the veteran's death does 
not bear directly or substantially upon the issues at hand, 
is essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C. 
4005(a) (West 1981) (now 38 U.S.C.A. § 4005(c) (West 1991 & 
Supp. 2000)); 38 C.F.R. § 19.153 (1981) (now 38 C.F.R. 
§ 20.1103 (2000)).

2.  Evidence received since the July 1981 rating decision is 
not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2000); 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied in a July 
1981 rating decision.  The appellant was notified of that 
decision and her appellate rights, but failed to perfect an 
appeal.  See 38 U.S.C. 4005(a) (West 1981) (now 38 U.S.C.A. 
§ 4005(c) (West 1991 & Supp. 2000)); 38 C.F.R. § 19.153 
(1981) (now 38 C.F.R. § 20.1103 (2000)).  Accordingly, the 
July 1981 rating decision denying service connection for the 
cause of the veteran's death became final and is not subject 
to revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final RO determination in July 1981.

Evidence of record at the time of the July 1981 rating 
decision included the veteran's service medical records, 
service personnel records, and VA and private medical records 
from December 1945 to December 1980.  Service medical records 
are negative for cardiovascular disease, and a September 1945 
separation examination report notes a normal clinical 
evaluation of the cardiovascular system.

VA examination reports dated in December 1945, June 1947, 
July 1950, November 1959, and January 1960 are negative for 
complaints or findings of cardiovascular disease.

During a January 1960 VA examination, the veteran complained 
of dizzy spells, and indicated that his heart "starts 
hammering."  The examination report notes no cardiovascular 
disease.

The veteran reported chest pain and "heart trouble" on VA 
examination in February 1977.  The record is negative for 
findings of cardiovascular disease.

A January 1979 VA examination report notes no complaints or 
findings of cardiovascular disease.

A VA hospital report indicates that the veteran was admitted 
with complaints of pain in his stomach, neck, left shoulder 
and chest in December 1979.  The discharge diagnoses included 
arteriosclerotic heart disease.

A March 1980 private hospital report notes that the veteran 
was admitted earlier that month for treatment of respiratory 
failure, congestive heart failure, and rapid atrial 
fibrillation.  The discharge diagnoses included congestive 
heart failure, atherosclerotic cardiovascular disease, and 
atrial fibrillation/atrial flutter.

During an April 1980 VA examination, the veteran reported 
unsteady heartbeats, and indicated that his heart disorder 
had increased in severity.  The report notes that the 
veteran's cardiac disease included a history of 
superventricular tachyarrythmias and stable angina.  
According to the record, the veteran was being followed by 
his private physician for his heart disease.

A June 1980 report from Dr. C.H. notes that he was treating 
the veteran for several disorders, including atherosclerotic 
cardiovascular disease.

Private outpatient records show treatment for 
arteriosclerotic cardiovascular disease with stable 
congestive heart failure in November 1980.

A death certificate discloses that the veteran died at age 70 
in June 1981.  The immediate cause of death listed as cardiac 
arrest due to congestive heart failure as a consequence of 
arteriosclerotic heart disease.  Lung cancer and chronic 
obstructive pulmonary disease were listed as significant 
conditions contributing to death.

At the time of the veteran's death, service connection was in 
effect for traumatic arthritis of the dorsal spine, lumbar 
spine, and right wrist, evaluated as 60 percent disabling, 
residuals of a right knee fracture with a retained foreign 
body, evaluated as 10 percent disabling, a duodenal ulcer, 
evaluated as noncompensable, and malaria, evaluated as 
noncompensable.

In July 1981, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  
This claim was denied by the RO in a rating decision later 
that month.  The appellant was informed of, but voiced no 
disagreement with, that decision.  That decision became 
final.

Evidence submitted subsequent to the July 1981 rating 
decision includes duplicate copies of the veteran's service 
discharge records, and a July 1981 statement from his private 
physician.  In the July 1981 statement, Dr. J.A. extended his 
sympathy and condolences to the appellant on the death of her 
husband.  He noted that the veteran lived for nearly five 
years after his initial treatment for lung cancer, and 
acknowledged that complications associated with his pulmonary 
disorder, combined with his cardiac disease and diabetes, 
made this time very difficult for the appellant and her 
husband.  The physician expressed his esteem and regard for 
the widow for the burden that she carried over this period.  
He requested that she tell him where the veteran died, and 
the cause of his death.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
(hereafter VCAA) specifically provides that nothing in the 
new act requires the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.

With regard to the notice provisions of the VCAA, the Board 
finds that the August 2000 statement of the case informed the 
appellant of the correct legal standard governing new and 
material evidence and the type and content of evidence 
required to constitute new and material evidence to reopen 
her claim.  Specifically, the RO informed the appellant that 
she had not submitted competent evidence to link the cause of 
the veteran's death with service.  Accordingly, the Board 
finds that the RO has discharged any notice duties under the 
VCAA.  Since it is clear as a matter of law that the actions 
of the RO have complied with the new legislation as to 
notice, and as the new legislation specifically provides that 
the appellant must first submit new and material evidence 
before further development action is required, the Board may 
proceed to address the question of whether new and material 
evidence has been submitted without prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.312 (2000).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the appellant must submit competent 
medical evidence showing that the disabilities are causally-
related.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for the cause of the veteran's death.  The 
evidence submitted since the last denial includes duplicate 
copies of the veteran's service discharge documents, and a 
July 1981 letter from his private physician.  This evidence 
is fundamentally cumulative of other evidence previously 
submitted and considered by the RO in July 1981.  
Specifically, a copy of the veteran's service discharge 
documents was of record at the time of the July 1981 rating 
decision.  The medical evidence of record considered by the 
RO in July 1981 failed to show a causal relationship between 
the cause of the veteran's death and service.  While the July 
1981 letter from Dr. J.A. expressed his sympathy and 
condolences to the appellant on her husband's death, he did 
not provide any medical evidence regarding the cause of 
death, or relate it to service.  In fact, the physician 
requested that the appellant advise him of the cause of the 
veteran's death.

Lay evidence of record at the time of the final decision 
alleged that the veteran's death was related to service, and 
statements received subsequent to the July 1981 rating 
decision (including various written statements from the 
appellant) simply reiterate the aforementioned allegations, 
and are merely redundant of evidence previously of record, 
and thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, lay assertions of medical causation cannot 
serve as a predicate to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1981.  The newly 
submitted evidence simply reiterates the substance of the 
appellant's lay evidentiary assertions that were previously 
of record in July 1981.  The Board must find that the 
recently obtained evidence is fundamentally cumulative.  It 
only serves to show what was known in July 1981.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, under Elkins, supra, the Board need 
proceed no further.  Indeed, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the appellant's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that even assuming 
it could get to the merits, the record would still lack a 
medical basis to link the cause of the veteran's death to 
service.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

